Stoecklein Law Group, a Professional Corporation Practice Limited to Federal Securities Emerald Plaza Telephone:(619) 704-1310 402 West Broadway Facsimile:(619) 704-1325 Suite 690 Email:djs@slgseclaw.com San Diego, California92101 Web:www.slgseclaw.com March 3, 2011 Via Electronic Mail R.J.Orr Bollente Companies, Inc. Gainey Center II 8501 North Scottsdale Road, Suite 165 Scottsdale, Arizona 85253-2740 RE: Conversion of $115,768.14 Liability for 250,000 Shares of Registered Stock Dear RJ: This correspondence is in follow up to discussions relative to our outstanding bill, in the sum of $115,768.14, (represented by the Billing Statement attached) with Bollente Companies, Inc., (the “Company”). In an effort to assist the Company in eliminating one of its largest debt holders, by execution of this letter, and contingent upon our receipt of 250,000 shares of unrestricted stock (“Shares”), registered pursuant to Form S-8 under the Securities Act of 1933, which issuance and registration is to occur no later than April 1, 2011, we are prepared to exchange the above referenced debt to Stoecklein Law Group for the Shares. Please execute the acknowledgement below, indicating your approval of the above referenced exchange, in addition to providing us with a signed Board Resolution attached. Further, please feel free to contact outside counsel in reference to this matter, as we have an obvious conflict of interest. For clarification purposes, the last item billed, which is included in the above referenced conversion, is the Form 8-K, dated March 7, 2011. Yours Very Truly, /s/ Donald J Stoecklein Donald J. Stoecklein Acknowledged and Approved by: /s/ RJ Orr, RJ Orr, President – Bollente Companies, Inc.
